DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/04/22 has been entered.  Claims 1 and 22 have been amended.  Claims 2-4, 16 and 20 were previously cancelled.  Claims 13-15 and 19 remain withdrawn as being directed to non-elected inventions.  New claims 23-25 have been added.  Accordingly, claims 1, 5-12, 17-18 and 21-25 are under examination. 

Claim Objections
Claim 21 is objected to because of the following informalities:  Claim 21 fails to provide a purpose in the preamble of the claim.  The claim merely recites a method and fails to provide the intent of the method.  Method claims should clearly set forth the various method steps in a positive, sequential manner using active tense verbs such as mixing, reacting and detecting.  Method claims should also clearly state each component used in the method and the relationship of the various components, and should not be a mere cataloging of parts.  The claims should also conclude with a step relating the method result to the purpose of the method, preferably to the purpose as also set forth in the preamble of the claim.  Appropriate correction is required.


 Claim Rejections - 35 USC § 101
          35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


           Claims 1, 5-12 and 17-18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a natural principle without significantly more. The claim(s) recite an in vitro method for diagnosis of acute pancreatitis (AP) in a subject by detection of Glycoprotein 2 isoform alpha (GP2a) protein, comprising: - providing a sample of a human subject exhibiting symptoms of having pancreatic disease, wherein said sample is obtained from the subject within 72 hours of the appearance of said symptoms, - providing an affinity reagent directed against GP2a, - contacting said sample with said affinity reagent thereby capturing GP2a from said sample, and - determining a concentration of GP2a from said sample, wherein determining a concentration of GP2a in said sample that is greater than the concentration of GP2a in one or more control samples indicates a presence of AP and an absence of chronic pancreatitis and pancreatic cancer. The judicial exception is the relationship between the expression of Gp2a and acute pancreatitis and the absence of the other disease.  This judicial exception is not integrated into a practical application because it is just a method of diagnosis.   
These claims are directed to a natural principle, because they are directed to the relationship between the expression of the protein and acute pancreatitis and absence of other diseases. These claims do not integrate the natural principle into a practical application, such as adding an unconditional treatment step.
According to the Guidance on Patent Subject Matter Eligibility in the MPEP (see the MPEP at 2106), the inquiry for subject matter eligibility consists of three steps (Steps 1, 2A, and 2B):
Step 1: Is the claim directed to a statutory category?  Yes, the claim is directed to a process.
Revised Step 2A: Prong One: Is the claim directed to a judicial exception (a law of nature, a natural phenomenon, or an abstract idea)?  Yes, the claim is directed to a law of natural or natural phenomenon and abstract idea.  Specifically, the claim is directed to the relationship between levels of GP2a and acute pancreatitis (which is a natural correlation/ law of nature).  
Prong 2: If the Claim recites a judicial exception, evaluate whether the judicial exception is integrated into a practical exception: The claim does not integrate the abstract idea to a practical application.
Step 2B: If the claim is directed to a judicial exception, evaluate whether the claim provides an inventive concept?  No.
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the providing a sample and the providing, contacting, and determining steps are mere data gathering. Obtaining is necessary to gather the data to apply the natural exception.  See MPEP 2106.04 stating that diagnosing an abnormal condition by performing clinical tests and analyzing the results is not eligible and is mere data gathering.  See In re Grams, 888 F.2d 835, 840, 12 USPQ2d 1824, 1828 (Fed. Cir. 1989); see CyberSource, 654 F.3d at 1372 n.2, 99 USPQ2d at 1695 n.2 (describing the abstract idea in Grams).  Moreover, the MPEP says determining the level of a biomarker in blood is mere data gathering. 
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements are routine and conventional.   
          Also, with respect to the recitation “diagnosing based on the concentration of GP2a, a presence of AP and an absence of chronic pancreatitis and pancreatic cancer” as recited in claim 1. The “diagnosing” statement at best articulates the judicial exception, amounting only to a general instruction to apply or use the judicial exception.  This could read on mental activity being performed solely in a practitioner’ head, e.g. A mental appreciation of the level of GP2a compared to a cutoff level correlated with acute pancreatitis.  The “diagnosing” statement does not include any activity that would constitute a practical application, i.e. steps that apply, rely on or use the natural principle in a manner such that the claims amount to significantly more that the natural principal itself.  As in Mayo, there is no requirement that a doctor act on the results of the method.  Thus, the steps in addition to the judicial exception(s) do not do more than describe the judicial exception(s) with general instructions.   
         Although amended claim 1 does invoke a treatment step in reciting “administering an AP specific treatment or treatment regimen of the patient”.  The “treatment regimen” is generic and therefore the claim allows for a scenario wherein 
  no particular treatment is specified.  As a result the general treatment step of claim 1 does not go beyond insignificant extra-solution activity and does not imposes a meaningful limit on the judicial exception.  It is recommended to delete the phrase “or treatment regime” from the claim.
         Based upon this analysis of the claims as a whole, the above noted claims 1, 5-12 and 17-18 do not recite something significantly more than the judicial exception and do not apply, rely on or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception.  

Claim Rejections - 35 USC § 103
           In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
           The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

          The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
         This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

           Claims 1, 5-12, 17-18, 21-22 and 24-25 are rejected under 35 U.S.C. 103 as being unpatentable over Lowe et al (US2007/0275422 A1) in view of Blankenberg et al (US 2006/0105419).
With respect to claim 1 and 21, Lowe at claims 1, 4, and 6 teaches an in vitro method for diagnosing of acute pancreatitis in a subject by detecting a Glycoprotein 2 analyte.  Lowe at [0083] teaches distinguishing between different isoforms and detecting only one isoform such as the longer form (which is alpha, see instant spec at 2).  Lowe at [0010], [0016]-[0017], [0055], and claim 9 teaches that the GP2 analyte is the long analyte (alpha, see instant spec at 2).  Lowe at [0087]-[0088] teaches that this method can be used to diagnose pancreatic disease coincident with the onset of symptoms (which would be within 72 hours, as it is when the symptoms start), which naturally means that a sample was provided within 72 of the onset of symptoms from a subject having symptoms. Lowe at [0010], [0016]-[0017], [0055], [0077]-[0078], [0119], and claims 1, 9, and 11-14 teaches providing an affinity reagent (antibody directed against GP2a, contacting the sample with said affinity reagent thereby capturing GP2a from the sample, and determining a concentration of GP2a from the sample.  Lowe at [0129] teaches that the assay was senility and specific meaning that it would diagnose acute pancreatitis.  Lowe at [0129]-[0130] teaches that different cutoff values were developed for chronic pancreatitis, pancreatic cancer, and acute pancreatic and teaches that acute pancreatic had the highest specificity. Lowe at [0129] teaches it distinguishes from non-pancreatic disease (which include some of the disease mentioned. Moreover, the means of the Gp2 levels in Fig. 2 and Table 3 are very different for acute pancreatitis and chronic pancreatitis or pancreatic cancer, indicating that the cutoff value can distinguish between acute pancreatitis and chronic pancreatitis or pancreatic cancer. Thus, it appears that the intended result of a process step positively recited would be satisfied as Lowe teaches a sensitive and specific method of detecting acute pancreatitis, teaches different cutoff values, and teaches different levels for acute pancreatitis vs chronic or pancreatic cancer.  Lowe et al [0015, 0097] discloses initiating a treatment for the diagnosed disease.  Lowe et al [0002-0003] teaches how to differentiate between acute and chronic pancreatitis and also teaches initiating treatment [0015, 0097] for the diagnosed disease and one of ordinary skill in the art would apply the correct treatment regime for the correct diagnosed form of pancreatitis in this case acute pancreatitis.  
With respect to acute pancreatic and the cutoff level of 0.7 ng/ml as recited in claim 1, Lowe at [0129] teaches that the assay was senility and specific meaning that it would diagnose acute pancreatitis.  Lowe at [0129]-[0130] teaches that different cutoff values were developed for chronic pancreatitis, pancreatic cancer, and acute pancreatic and teaches that acute pancreatic had the highest specificity. Lowe at [0129] teaches it distinguishes from non-pancreatic disease (which include some of the disease mentioned. Moreover, the means of the Gp2 levels in Fig. 2 and Table 3 are very different for acute pancreatitis and chronic pancreatitis or pancreatic cancer, indicating that the cutoff value can distinguish between acute pancreatitis and chronic pancreatitis or pancreatic cancer. Thus, it appears that the intended result of a process step positively recited would be satisfied as Lowe teaches a sensitive and specific method of detecting acute pancreatitis, teaches different cutoff values, and teaches different levels for acute pancreatitis vs chronic or pancreatic cancer.  Lowe at Table 3 teaches median GP2 levels in different disease. Lowe at [0129] teaches determining cutoff values for each disease.  In general, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical.    "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).   See also MPEP §2144.05.
 However, it was recognized in the prior art that the sensitivity and specificity is a measure of the accuracy of a test, reflecting the number (if any) of false positives and false negatives. Furthermore, sensitivity and specificity may be adjusted by adjusting the value of a threshold or cutoff value, above which (or below which, depending on how a marker changes with the disease/condition) the test is considered to be indicative of one state or condition (e.g., diseased/condition) and below which the test is considered to be indicative of another state or condition (e.g., non-diseased). See Blankenberg et al at [0007], [0028], [0084]. Accuracy need not be 100%; however Blankenberg et al indicates that particularly preferred would be where both the sensitivity and specificity are at least about 75%, more preferably at least about 80%, even more preferably at least about 85%, still more preferably at least about 90%, and most preferably at least about 95% [0028]. 
The teachings of Blankenberg et al indicate that the sensitivity and selectivity of a diagnostic test was known to be a result-effective variable, impacting the number of individuals who are correctly diagnosed with disease/condition. Furthermore, the teachings of Blankenberg et al indicate that it was known in the prior art to optimize tests for desired levels of sensitivity and specificity, by selecting appropriate threshold or cutoff values. Finally, Blankenberg et al clearly expresses that tests where both the sensitivity and specificity are at least about 80% would be viewed as particularly preferred.
 Therefore, It would have been obvious to one of ordinary skill at the filing date of the invention for one of ordinary skill in the art to have optimized the cutoff values, as taught by Lowe and Blankenberg et al, in the method of Lowe because Lowe teaches optimizing cutoffs and Blankenberg et al shows that optimizing cutoff levels allows one to achieve a desired sensitivity and specificity, given that such percentages were recognized in the art to be particularly preferred for diagnostic tests. One skilled in the art would have been motivated to select such threshold (cutoff) levels for sensitivity and specificity out of the course of routine optimization, given that these measures of test accuracy were recognized in the prior art to be result-effective variables that impact the number of false negatives and false positives for the test. Finally, one skilled in the art would have had a reasonable expectation of success in arriving at the claimed threshold for sensitivity and specificity since means of achieving desired sensitivity and specificity were known, namely by selecting an appropriate threshold or cutoff level (as taught by Blankenberg et al).  It has long been settled to be no more than routine experimentation for one of ordinary skill in the art to discover an optimum value of a result effective variable. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum of workable ranges by routine experimentation.”  Application of Aller, 220 F.2d 454,456, 105 USPQ 233, 235-236 (C.C.P.A. 1955).  “No invention is involved in discovering optimum ranges of a process by routine experimentation .”  Id. At 458,105 USPQ at 236-237.  The “discovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art.”  Application of Boesch, 617 F.2d 272,276, 205 USPQ 215, 218-219 (C.C.P.A. 1980). 
              With respect to diagnosing based on the concentration of GP2a, a presence of AP and an absence of chronic pancreatitis and pancreatic cancer.  The combination of Lowe et al and Blankenberg teach establishing a cutoff and optimizing the cutoff to specifically detect acute pancreatitis and has shown by Lowe et al in Figure 2 (first figure listed in Figure 2) Acute pancreatitis has a much higher cutoff level as opposed to chronic pancreatitis and pancreatic cancer and one of ordinary skill in the art would understand that given the appropriate cutoff level which can be determined by routine experimentation one would establish a cutoff which specifically detects (diagnosis) acute pancreatitis and anything below the cutoff would not have acute pancreatitis and therefore would be absent for chronic pancreatitis and pancreatic cancer. Further, it is noted that this appears to be the same approach as taken by the applicant for establishing a diagnosis of acute pancreatitis (see e.g. Figure 4A of applicant’s current specification).
   With respect to claims 5-8, 17-18 and 24-25 Lowe at [0020], [0055], [0072], [0083] teaches distinguishing between different isoforms and that the monoclonal antibody binds to/detects the long form (alpha; seq id 1 or 2, see instant spec at 2 and tables 1-2) and not the short form (beta; seq id 3-4, see instant spec at 2 and Tables 1-2).  
With respect to claim 9, Lowe at [0113] teaches that the method is conducted as an ELISA and teaches that the affinity reagent is immobilized on a solid surface before contacting the sample.
With respect to claim 10, Lowe at [0077]-[0079] teaches capturing the GP2a from the sample via the affinity reagent (antibody) that is immobilized to the solid surface (well plate) to create a captured GP2a, treating said captured Gp2a with a labeled secondary affinity reagent (antibody) directed to GP2, and detecting the signal emitted from the secondary affinity reagent.  Lowe at [0085] teaches comparing the signal from the experimental to controls of a predetermined concentration (positive controls).
With respect to claim 11, Lowe at [0079] teaches alkaline phosphatase.
With respect to claim 12, Lowe at claim 10 teaches a blood sample.
With respect to claims 22, Lowe et al teaches that the assay was senility and specific meaning that it would diagnose acute pancreatitis.  Lowe at [0129]-[0130] teaches that different cutoff values were developed for chronic pancreatitis, pancreatic cancer, and acute pancreatic and teaches that acute pancreatic had the highest specificity and teaches Lowe et al [0002-0003] teaches how to differentiate between acute and chronic pancreatitis and also teaches initiating treatment [0015, 0097] for the diagnosed disease and one of ordinary skill in the art would apply the correct treatment regime for the correct diagnosed form of pancreatitis. 
 
Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Lowe et al and Blankenberg et al as applied to claims 1, 5-12, 17-18, 21-22 and 24-25 above, and further in view of Banks et al., (Gastroenterology & Hepatology, February 2010, pages 1-16).
See above for the teachings of Lowe et al and Blankenberg et al.
Banks et al teaches different treatments for acute pancreatic subjects and chronic pancreatic subjects (e.g. pages 6-11).
It would have been obvious to one of ordinary skill at the filing date of the invention to incorporate a treatment which is specific for acute pancreatitis and is different for a treatment for chronic pancreatitis because Banks et al shows that subjects having acute pancreatitis can get a different treatment than a subject having chronic pancreatitis.  Thus, one of ordinary skill in the art would have a reasonable expectation of success incorporating a treatment that is specific for acute pancreatitis and differs from a treatment that is utilized in chronic pancreatic subjects.

Response to Arguments
Applicant's arguments filed 01/04/22 have been fully considered but they are not persuasive.  
101 Rejections:
Applicant argues that claim 1 has been amended to replace “indicating” with “diagnosing” and thus addresses the indefiniteness rejection of claim 1.
This argument is not found persuasive because (1) the claim is rejected under 101 because the claimed invention is directed to a natural principle without significantly more and not 112(b) which is directed to indefiniteness.  The claims remain rejected under 101 for all the reasons stated supra.

103 Rejections:
Applicant argues that the median GP2 values of table 3 of Low may vary and that it is neither stated nor suggested in Lowe that differentiation between pancreatic disease may be possible based on a determined GP2 concentration and certainly not the GP2a concentration.  Applicant further states that Tables 3 and 4 of Lowe teaches at best, that GP2 is indicative of a pancreatic disease that can be any of the three pancreatic diseases set forth in table 3 and 4.
          This argument is not found persuasive because as stated supra the combination of Lowe et al and Blankenberg teach establishing a cutoff and optimizing the cutoff to specifically detect (diagnose) acute pancreatitis and has shown by Lowe et al in Figure 2 (first figure of Figure 1) Acute pancreatitis has a much higher cutoff level as opposed to chronic pancreatitis and pancreatic cancer and one of ordinary skill in the art would understand that given the appropriate cutoff level which can be determined by routine experimentation one would establish a cutoff which specifically detects (diagnosis) acute pancreatitis and anything below the cutoff would not have acute pancreatitis and therefore would be absent for chronic pancreatitis and pancreatic cancer. Further, it is noted that this appears to be the same approach as taken by the applicant for establishing a diagnosis of acute pancreatitis (see e.g. Figure 4A of applicant’s current specification).

Conclusion
           No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY W COUNTS whose telephone number is (571)272-0817. The examiner can normally be reached M-F 7:00-4:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao Thuy Nguyen can be reached on 571-272-0824. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GARY COUNTS/           Primary Examiner, Art Unit 1641